                                 MINUTE ORDER



 CASE NUMBER:              CIVIL NO. 19-00263 LEK-KJM
 CASE NAME:                Raymond K. Silva vs. Equifax, Inc.


       JUDGE:       Leslie E. Kobayashi             DATE:             12/9/2019

COURT ACTION: EO: COURT ORDER IMPOSING STAY

        On November 29, 2019, Defendant Equifax, Inc., (“Defendant”) filed its Motion
for Immediate Stay, or in the Alternative, for an Extension of time to Respond to
Complaint (“Motion”). [Dkt. no. 23.] Based on the representations in the Motion, this
Court HEREBY STAYS all of pro se Plaintiff Raymond Silva’s (“Plaintiff”) claims
against Defendant. The Court emphasizes that the stay neither affects nor changes the
filing date of this litigation in terms of the statute of limitations or for any other purpose.

       IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
